Citation Nr: 9911203	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-20 551 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the amount of $2,763.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from April 1944 to November 
1945.  The veteran died in October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 administrative decision 
from the Committee on Waivers and Compromises (Committee) of 
the San Juan, Puerto Rico VA Regional Office (RO), which 
denied waiver of overpayment of VA death pension benefits in 
the calculated amount of $2,763.  The appellant requested a 
hearing before a hearing officer at the RO.  The RO scheduled 
the appellant for hearings in October 1997 and February 1998, 
the appellant canceled both hearings and asked that her case 
be sent to the Board.


FINDINGS OF FACT

1.  The appellant was awarded death pension benefits in 
November 1993. 

2.  The RO notified the appellant at the time of the original 
award, as well as in subsequent correspondence, that her 
continued eligibility for death pension benefits was based on 
income and that she should notify the VA of any changes in 
income. 

3.  In July 1996, subsequent to a VA/Social Security Income 
verification match, the RO determined that the appellant 
began receiving Social Security benefits effective in August 
1994, the month following her 60th birthday, and failed to 
report this income to the VA.

4.   In November 1996, the appellant's death pension benefits 
were reduced effective August 1, 1994, based the appellant's 
receipt of Social Security benefits. This action created an 
overpayment of $2,763. 
  
5.  The overpayment was created by the appellant's willful 
failure to report her receipt of Social Security income, 
despite her knowledge that she was required to do so, and 
that an overpayment would likely result from her failure to 
report the income.


CONCLUSION OF LAW

Waiver of the recovery of an overpayment of death pension 
benefits, in the calculated amount of $2,763, is precluded by 
the appellant's bad faith.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.965(b), 3.660 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO awarded the appellant death pension benefits in 
November 1993, effective November 1993.  The RO informed her 
that in determining her countable income, the following 
sources were included: earned $0.00; Social Security $0.00; 
retirement $0.00; interest $0.00; insurance $0.00; and other 
income $0.00.  She was advised to notify the VA of any 
changes in income as failure to do so may result in the 
creation of an overpayment.  In October 1994, the appellant 
was specifically informed that if she began receiving Social 
Security benefits, she should inform the VA immediately.

In a July 1996 letter, the RO notified the appellant that it 
proposed to reduce her improved death pension benefits 
effective from August 1, 1994, based on evidence showing that 
she received Social Security benefits.  According to the RO, 
this evidence was an income verification match between the VA 
and Social Security.  In August 1996, the appellant submitted 
a statement from Social Security indicated that in December 
1995, her Social Security benefits were $319 per month.  In 
September 1996, the RO requested that the appellant submit 
either a copy of her first Social Security award check or a 
statement from Social Security as to the date of her first 
award.  The appellant failed to respond.  In September 1996, 
the appellant's benefits were terminated effective December 
1, 1995.  This action resulted in an overpayment of $2,763.  
The appellant was notified of the overpayment in September 
1996.  In November 1996, the appellant was advised that her 
benefits were being terminated effective August 1, 1994.

In September 1996, the appellant submitted a claim for waiver 
of recovery of the overpayment.  The appellant stated that 
she was informed by a VA counselor that the Social Security 
Administration kept the VA records updated, and she thought 
this meant that Social Security reported new cases like her 
to the VA, and the VA then made adjustments in her payments.  
According the appellant, she did not intend to perform fraud 
against the Government. 

The Committee denied the appellant's request for waiver in a 
January 1997 decision.  The Committee determined that there 
was bad faith involved in the creation of the indebtedness on 
the grounds that there was knowledgeable intention on the 
appellant's part to seek an unfair advantage, that is, 
continuing to receive full VA death pension.

Under the duty to assist, the RO contacted Social Security 
Administration in November 1997 and April 1998 attempting to 
obtain verification of the date of the appellant's initial 
Social Security award.  No response was received.

An appellant who is receiving pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate, of benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that she will begin to receive additional income.  
38 C.F.R. § 3.660(a)(1)(1998).

Recovery of overpayments of any VA benefits may be waived if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person having an interest in 
obtaining the waiver of recovery of the overpayment.  38 
U.S.C.A. § 5302(c)(West 1991); 38 C.F.R. § 1.965(b)(1998).  
See Riding v. Brown, 6 Vet. App. 544, 546 (1994) (citing 38 
C.F.R. § 1.965).  In applying this single standard for all 
areas of indebtedness, the following elements will be 
considered, any indication of which, if found, will preclude 
the granting of waiver:

(1) Fraud or misrepresentation of a material fact.  (2) Bad 
faith.  This term generally describes unfair or deceptive 
dealing by one who seeks to gain thereby at another expense.  
Thus, a debtor's conduct, in connection with a debt arising 
from participation in a VA benefits program, exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  (3) Lack of good 
faith.  Absence of an honest intention to abstain from taking 
unfair advantage of the holder and/or the government.  38 
C.F.R. § 1.965 (1998).

In January 1997, the Committee denied the appellant's request 
for waiver of recovery of a $2,763 overpayment because there 
was bad faith involved in the creation of the indebtedness.  
The Board concurs that the appellant acted in bad faith in 
not promptly reporting the award of Social Security benefits.

The evidence of record suggests that the appellant's failure 
to report her income from Social Security was not mere 
inadvertence.  The appellant has asserted that she was 
unaware that she was required to report her Social Security 
income because a VA counselor had informed her that Social 
Security kept the VA updated on its records.  The Board finds 
that argument unconvincing.  In letters pertaining to her 
award of death pension benefits, the RO explained the 
appellant with particularity that her pension award was 
based, in part, on her income of $0.00.  She was specifically 
advised in October 1994 that she had an obligation to report 
any Social Security income.  Even more persuasive is the fact 
that after the RO notified her that there was evidence that 
she began receiving Social Security income effective in 
August 1994 and requested that the appellant provide either a 
copy of her first Social Security award check or a statement 
from Social Security indicating when she began receiving 
Social Security payments, the appellant submitted a statement 
from Social Security indicating the amount of her payment 
effective December 1995.  This constitutes more than a non-
willful act or mere inadvertence.

The Board finds that the appellant's argument that she did 
not know that it was her obligation to report Social Security 
benefits is unpersuasive.  Her failure to report this income 
was the direct cause of the overpayment of VA benefits.  
Therefore, waiver of the debt of $2,763 is precluded by law, 
regardless of the appellant's current financial status or any 
of the other elements of the standard of equity and good 
conscience to which she refers.  See 38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (1998) 
(directing that considerations of equity and good conscience 
are inapposite where fraud, misrepresentation or bad faith is 
found). 



ORDER

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $2763 is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

